t c memo united_states tax_court estate of valeria m miller deceased virgil g miller executor petitioner v commissioner of internal revenue respondent docket no filed date miriam r price and adria s price for petitioner mark d eblen for respondent memorandum findings_of_fact and opinion goeke judge respondent determined a deficiency of dollar_figure in the federal estate_tax of the estate of valeria m miller the estate there are two issues for decision first 1on brief the parties agree that the estate is entitled to deduct dollar_figure for unpaid income taxes continued we must decide whether the value of the gross_estate includes an amount for which the estate of valeria m miller’s decedent’s predeceased husband mr miller claimed a marital_deduction we find that those amounts for which mr miller’s estate claimed a marital_deduction are properly included in the value of decedent’s gross_estate second we must determine whether the estate is required to include in the gross_estate the total value of assets transferred to decedent’s family limited_partnership in date and date or if those transfers qualify for a discount we find the value of those securities transferred to decedent’s family limited_partnership in date qualifies for a discount while the value of those assets transferred in date does not qualify for a discount unless otherwise indicated all section references are to the internal_revenue_code in effect for the date of decedent’s death and all rule references are to the tax_court rules_of_practice and procedure continued further the estate raised on brief the issue of a deduction for legal fees incurred after decedent’s estate’s estate_tax_return was filed respondent in reply conceded that the estate will be allowed a deduction for legal fees incurred at or after trial to the extent the estate is able to substantiate those fees these issues will be addressed in the parties’ rule computation findings_of_fact introduction some of the facts have been stipulated and are so found the stipulation of facts and the accompanying exhibits are incorporated herein by this reference on the date of her death date decedent was a resident of indiana virgil g miller virgil g was appointed executor of decedent’s estate at the time the petition was filed on behalf of the estate virgil g was a resident of indiana mr miller decedent married mr miller on date and they remained married until mr miller’s death on date decedent and mr miller had four children virgil g born date gordon born date donald born date and marcia born date virgil g is a retired architect donald is a retired manager of recreation activities at fort benjamin harrison marcia was married but separated from her husband in date they were divorced in date and she died in date mr miller was an architect until his retirement at age decedent served as mr miller’s secretary and helped start his architecture business from retirement to his death at age in mr miller devoted his time to researching and investing in securities mr miller spent significant time managing his family’s investments and employed a specific investment methodology--charting stocks charting stocks involved the purchase and sale of securities on the basis of an analysis of their daily high and low values mr miller kept handwritten records of his investment activity on date mr miller established the virgil j miller living_trust the revocable_trust the agreement establishing the trust also established a life_estate marital trust for decedent the qtip_trust mr miller predeceased decedent virgil g as executor of the estate timely filed a form_706 united_states estate and generation-skipping_transfer_tax return with the internal_revenue_service irs on the date of mr miller’s death his gross_estate was valued at dollar_figure of his gross_estate dollar_figure or percent consisted of securities held by his revocable_trust virgil g made an election pursuant to sec_2056 to treat the qtip_trust property as qualified_terminable_interest_property mr miller’s estate claimed a marital_deduction of dollar_figure for assets funding the qtip_trust the qtip_trust was made up of five accounts with merrill lynch on date securities were transferred from the virgil j miller living_trust merrill lynch account to merrill lynch account no account in the name of the qtip_trust the securities had a fair_market_value of dollar_figure on date a portion of the securities used to fund account was then used to fund four additional merrill lynch accounts numbered account account account and account the transfers from account to the additional four accounts were made in date each transfer had a fair_market_value of about dollar_figure virgil g was trustee of the qtip_trust and the trust agreement provided that all income of the qtip_trust was to be distributed to decedent at least annually and that income was not to accumulate in the qtip_trust decedent did not receive any distributions or income from the qtip_trust all income from the qtip_trust was reported on its own form sec_1041 u s income_tax return for estates and trusts on date the remaining assets in the revocable_trust then valued at approximately dollar_figure million were distributed to decedent’s revocable_living_trust decedent’s trust decedent’s trust held an account with merrill lynch decedent’s trust’s merrill lynch account and an additional account at fidelity investments decedent’s trust’s fidelity investments account decedent’s social life and gift giving decedent was involved in numerous community social and religious activities including volunteering at nursing homes joining a singing group reading at church and playing cards decedent was never deemed incapacitated or incompetent and was never under a guardianship decedent made annual gifts to her children her children’s spouses and her grandchildren beginning by at least and continuing every year thereafter until her death decedent and mr miller established trusts for the benefit of decedent’s grandchildren virgil g was trustee of each irrevocable_trust decedent made annual gifts to the irrevocable trusts on date decedent established the valeria m miller irrevocable_trust of which virgil g was trustee decedent made annual gifts to the valeria m miller irrevocable_trust which were used by virgil g as trustee to pay life_insurance premiums for life_insurance policies on decedent the trust owned two life_insurance policies which were sold on date for a total of dollar_figure the proceeds were kept in the trust the life_insurance policies eventually paid benefits of dollar_figure to the purchaser upon decedent’s death on date decedent signed a gift annuity agreement with the national heritage foundation a charitable_organization which paid her dollar_figure per month for the rest of her life at decedent’s death the remainder was distributed to the national heritage foundation the miller family limited_partnership mr miller and decedent received estate_planning advice from david price mr price of price collins l l p price collins after mr miller died decedent sought further estate_planning advice from mr price on the basis of mr price’s advice decedent decided to form a family limited_partnership on date the indiana secretary of state issued a certificate of limited_partnership of the v v miller family limited_partnership mflp decedent wa sec_86 when mflp was formed the mflp agreement was prepared by mr price and was signed by virgil g as general_partner by decedent as trustee of her trust and by donald marcia and gordon as limited partners virgil g ’s address was used as mflp’s business address on date mflp applied for an employer_identification_number which it later received from the irs although mflp held no assets as of date the fair_market_value per unit of a limited_partnership_interest in mflp was appraised as of that date for gift_tax purposes the date valuation because mflp had not yet been funded virgil g provided statements to the appraiser detailing the assets that were going to be used to fund mflp the date valuation indicates that mflp had marketable equity securities as of that date of dollar_figure a margin_account payable of dollar_figure and a net asset value of dollar_figure the date valuation applied a percent lack of marketability discount to the purported net asset value of mflp and concluded that as of that date mflp had a fair_market_value per unit of dollar_figure the mflp agreement had not been signed as of date on date mr price sent virgil g a letter along with a partnership_agreement and signature pages for decedent and her children on date virgil g mailed the partners’ individual signed signature pages back to mr price on date a paralegal at price collins sent virgil g the mflp agreement along with certificates of partnership_interest for him to sign virgil g signed the certificates and dated them date on date a paralegal at price collins sent virgil g revised mflp certificates and a revised mflp agreement each of the intended partners of mflp signed the partnership_agreement and was issued a certificate representing his or her interests in the partnership the mflp issued big_number units decedent’s trust owned units and continued to own that number on the date of her death decedent’s children received their partnership units as gifts from decedent virgil g received general_partner units and limited_partner units donald gordon and marcia each received limited_partner units decedent’s children continued to own those units on the date of decedent’s death the mflp agreement provided for centralized asset management by vesting management and control exclusively in the general_partner virgil g the mflp agreement provided the purpose of mflp shall be to buy sell and trade in securities of any nature including short_sales on margin and for such purposes may maintain and operate margin_account with brokers and to pledge any securities held or purchased by them with such brokers as security for loans and advances made to the trustees buy sell and trade in commodities commodity futures contracts and options on commodity futures contracts and buy sell trade or deal in precious metals of any kind additionally to maintain a margin_account with a stock brokerage firm to execute all documents necessary for the opening and maintenance thereof to borrow money from a brokerage firm to pledge securities owned by the trust as collateral and to grant a security_interest therein and to permit the stock brokerage firm to relend these securities in the ordinary course of its business additionally mflp may acquire such assets and engage in investments of all types and any and all other lawful purposes that may be conducted by a limited_partnership as deemed appropriate by the general_partner the mflp agreement also included a right_of_first_refusal should a limited_partner wish to dispose_of his or her interest in mflp and a clause requiring the partners to submit any dispute among themselves to arbitration further virgil g as general_partner was required to act in furtherance of mflp’s interests and had fiduciary obligations to the partnership and the limited partners mflp established accounts at fidelity investments and merrill lynch mflp held one account at fidelity mflp fidelity account and three accounts at merrill lynch account nos 7b10 7b12 and 7b13 decedent made her first contribution to mflp in date a merrill lynch account transfers on date mflp’s merrill lynch account no 7b10 had a zero balance on date decedent’s trust contributed equity securities from decedent’s trust’s merrill lynch account to mflp’s merrill lynch account no 7b10 the securities had a value of dollar_figure after this transfer was complete funds were transferred from account no 7b10 to account nos 7b12 and 7b13 on april and mflp transferred securities from mflp’s merrill lynch account no 7b10 to mflp’s merrill lynch account no 7b12 the transferred securities had a value on date of dollar_figure on april and mflp transferred securities from mflp’s merrill lynch account no 7b10 to mflp’s merrill lynch account no 7b13 the securities had a value on date of dollar_figure b fidelity investments account transfers on date decedent’s trust’s fidelity investments account had a net value of dollar_figure on that same date mflp’s fidelity investments account had a zero balance on date decedent transferred dollar_figure of securities from decedent’s trust’s fidelity investments account to mflp’s fidelity investments account the date transfers constituted about percent of decedent’s net assets c margin accounts decedent’s trust’s merrill lynch and fidelity investments accounts often made purchases on margin when an investor purchases a security on margin he or she buys the security on credit a margin balance is the total balance in a margin_account if the balance is negative then the amount shown is owed to a brokerage firm if the balance is positive then that balance is available to earn interest decedent’s trust’s merrill lynch and fidelity investments accounts both had negative margin balances after the transfers of securities described above even though the securities purchased on margin were no longer in the trust’s accounts in order to pay off the margin accounts mflp sold some of the securitie sec_2the estate argues that respondent incorrectly valued this transfer because respondent used a monthly statement ending date as the source for pricing information however the fidelity investments account statements show in addition to beginning and ending account values values per transaction respondent’s valuation of the securities transferred mirrors the fidelity account statement’s valuations of the securities transfer purchased on margin and transferred to mflp and transferred the proceeds back to decedent’s trust’s accounts on date decedent’s trust’s merrill lynch account had a debit balance of dollar_figure on date mflp’s merrill lynch account no 7b10 transferred dollar_figure to decedent’s trust’s merrill lynch account another transfer of dollar_figure was made on date on date mflp sold through mflp’s merrill lynch account no 7b10 big_number shares of aol time warner inc and shares of cisco systems inc stock for dollar_figure and dollar_figure respectively totaling dollar_figure on date decedent’s trust’s merrill lynch account had a debit balance of dollar_figure and mflp’s merrill lynch account no 7b10 had a debit balance of dollar_figure on date mflp sold dollar_figure in securities from mflp’s fidelity investments account on date mflp transferred dollar_figure in cash from mflp’s fidelity investments account to decedent’s trust’s fidelity investments account mflp management virgil g owned vgm enterprises mflp paid vgm enterprises a monthly fee to manage the partnership’s securities virgil g was the only employee of vgm enterprises and worked about hours per week managing mflp’s assets mr miller had taught virgil g how to chart stocks and virgil g managed mflp’s assets according to this philosophy virgil g began managing the securities shortly after decedent’s first transfers to mflp in date virgil g subscribed to trade publications and purchased computer_software to assist him in researching securities and carrying out mflp’s securities trading contributions to mflp in decedent made additional contributions to mflp in although decedent had been suffering from certain chronic conditions associated with old age her day-to-day health was strong on date decedent suffered a fall at her residence and broke her hip the next day while she was awaiting surgery doctors discovered that decedent was having sinus pauses which indicated that her heart was stopping longer than normal decedent underwent pacemaker implantation surgery on date and orthopedic surgery to repair her broken hip on date the pacemaker implantation surgery was performed before the orthopedic surgery to ensure that decedent’s heart was beating regularly and strongly when the hip surgery was performed in order to increase decedent’s chances of both surviving and recovering on date decedent was discharged from the hospital and transferred to a continuing care facility for rehabilitation decedent was to undergo rehabilitation and physical therapy so she would be able to return home on date decedent was brought back to the hospital from the continuing care facility because she was retaining fluid and was short of breath upon returning to the hospital decedent was diagnosed with congestive heart failure hospital policy at that time was for all patients regardless of age to fill out code status forms and orders upon admission to the hospital these documents would inform the doctors caring for a patient of the patient’s wishes and the type of action to be taken in the event of a medical episode on date decedent’s code status was level i full code which indicated that if decedent was to experience any sort of acute medical episode all measures possible would be undertaken to return decedent to consciousness and health on date a bruise was discovered on decedent’s scalp while her daughter and daughter-in-law were fixing her hair a ct scan performed that same day revealed a moderately enlarged subacute subdural hematoma a type of traumatic brain injury on date decedent’s doctor discussed with her and her family surgical options versus comfort care only on that same day decedent’s code order was changed to level iv no code comfort measures only decedent died on date her death certificate stated the cause of death as coroner-respiratory arrest subdural hematoma fall a fidelity investments accounts after decedent broke her hip but before her bruise was discovered she signed a letter dated date addressed to fidelity investments requesting that fidelity investments transfer all of her assets except for cash in her fidelity investments money market account over and into mflp’s fidelity investments account virgil g wrote the letter and cosigned as trustee of decedent’s trust on date virgil g wrote a check from decedent’s trust’s fidelity investments account in the amount of dollar_figure as an additional capital_contribution to mflp there appear to have been a number of transfers between decedent’s trust’s fidelity investments account and mflp’s fidelity investments account in date however the amounts and dates of these transfers are recorded differently on the may and date account statements issued to mflp the date statement shows a transfer of securities worth approximately dollar_figure from decedent’s trust’s fidelity investments account to mflp’s fidelity investments account on date this transfer was made up of decedent’s holdings in three corporations 3the death certificates listed the causes of death backwards--ie a fall caused a subdural hematoma which caused respiratory arrest the date statement also shows a transfer of securities worth approximately dollar_figure from decedent’s trust’s fidelity investments account to mflp’s fidelity investments account on date this transfer was substantially_all of decedent’s holdings in her trust’s fidelity investments account and appeared to include the securities that had already been transferred to mflp on date lastly the date fidelity investments account statement shows a transfer of securities worth approximately dollar_figure from mflp’s fidelity investments account back to decedent’s trust’s fidelity investments account thus according to the date mflp fidelity investments account statement the net amount of distributions from decedent’s trust’s fidelity investments account to mflp’s fidelity investments account was dollar_figure decedent’s trust’s fidelity investments account would have had a balance of dollar_figure on date the date statement for decedent’s trust’s fidelity investments account however shows only one transfer a transfer of assets worth approximately dollar_figure from decedent’s trust’s fidelity investments account to mflp’s fidelity investments account on date the may and date statements do not explain why the transfers are recorded differently on the respective statements according to the date statement decedent’s trust’s fidelity investments account had a balance of dollar_figure on date virgil g explained that the discrepancy resulted from errors made by fidelity and that he never authorized the transfer of any securities from mflp back to decedent’s trust b merrill lynch accounts on date decedent’s trust’s merrill lynch account had a balance of dollar_figure on date decedent’s trust’s merrill lynch account transferred all of its marketable_securities and dollar_figure to mflp’s merrill lynch account no 7b10 on date decedent’s trust’s merrill lynch account had a balance of dollar_figure the mflp is still in existence and virgil g continues to serve as general_partner mflp made no distributions to virgil g gordon donald or marcia in and decedent’s will devises the remainder of her estate after payment of administration_expenses to decedent’s living_trust decedent’s living_trust agreement provides that upon decedent’s death the assets in her trust are divided into a portion a_trust and a portion b_trust the portion a_trust was to be a generation-skipping_transfer_tax exempt trust the portion b_trust would be funded with the remainder of decedent’s estate after the portion a_trust was funded the portion b_trust was divided into four subtrusts for the benefit of each of decedent’s four children on date mflp made a pro_rata cash distribution to its partners mflp disbursed dollar_figure from its fidelity investments account to each of virgil g gordon marcia and donald and disbursed dollar_figure million to decedent’s trust a portion of the dollar_figure million was used to pay decedent’s estate’s federal and state estate_tax liabilities mflp trading activity as discussed above mr miller spent his retirement charting stocks and managing the family’s investments decedent wanted the family assets to be managed in accordance with mr miller’s investment strategy after her death mflp actively managed the cash and securities decedent transferred in date and date before making contributions to mflp decedent’s trust’s accounts made very few trades but trading activity increased after the securities were transferred to mflp the overall value of the transactions varied month to month however mflp’s merrill lynch account nos 7b12 and 7b13 showed sales and purchases of about dollar_figure to dollar_figure per month during and virgil g as general_partner also kept his siblings informed about mflp’s status and provided financial advice to them a form_706 was filed on behalf of the estate of valeria m miller on date the form_706 showed a gross_estate of dollar_figure and tax due of dollar_figure the gross_estate included mflp units valued at dollar_figure the form_706 did not include the values of the securities used to fund the qtip_trust in the value of the gross_estate decedent’s form_706 indicated that decedent was the beneficiary of a_trust for which a deduction was claimed by the estate of a predeceased spouse under sec_2056 and which was not reported on decedent’s form_706 on date respondent issued a notice_of_deficiency the notice that in part increased the value of decedent’s gross_estate by dollar_figure the purported fair_market_value of the securities in the qtip_trust and by the amount of decedent’s transfers to mflp a timely petition for redetermination was filed with the court on date opinion a federal estate_tax is imposed on the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states sec_2001 the estate_tax is imposed on the value of the taxable_estate with specified adjustments made sec_2001 the value of a decedent’s taxable_estate is the value of the gross_estate less enumerated deductions sec_2051 the value of the gross_estate includes the values of all of decedent’s property to the extent provided under sec_2033 through sec_2033 i burden_of_proof generally the taxpayer bears the burden of proving the commissioner’s determinations are erroneous rule a however with respect to a factual issue relevant to the liability of a taxpayer for tax the burden may shift to the commissioner if the taxpayer has produced credible_evidence relating to the issue met substantiation requirements maintained records and cooperated with the secretary’s reasonable requests for documents witnesses and meetings sec_7491 neither party addressed the burden_of_proof our resolution of the issues is based on the preponderance_of_the_evidence rather than the allocation of the burden_of_proof ii mr miller’s estate’s marital_deduction we first determine whether decedent is required to include in her estate the securities used to fund the qtip_trust as discussed above mr miller’s estate claimed a marital_deduction in the amount of the fair_market_value of those securities sec_2056 grants a deduction for the value of any interest in property passing to a surviving_spouse which is included in determining the value of the gross_estate pursuant to sec_2056 a marital_deduction cannot ordinarily be claimed for property passing to a surviving_spouse where the interest of a surviving_spouse may eventually terminate or fail however sec_2056 allows a marital_deduction for qualified_terminable_interest_property qtip qtip is defined in sec_2056 as property which passes from a decedent in which the surviving_spouse has a qualified income_interest for life and to which an election applies sec_2056 provides that the surviving_spouse has a qualifying_income_interest_for_life if the surviving_spouse is entitled to all the income from the property payable annually or at more frequent intervals and no person has a power to appoint any part of the property to any person other than the surviving_spouse under sec_2056 qtip is treated for purposes of sec_2056 as passing to the surviving_spouse and for purposes of sec_2056 as not passing to any person other than the surviving_spouse pursuant to sec_2056 a qtip_election with respect to any property shall be made by the executor on the federal estate_tax_return and once made is irrevocable sec_2044 sets forth the tax treatment of qtip in the estate of the surviving_spouse under sec_2044 the value of the gross_estate includes the value of any property to which this section applies in which the decedent had a qualifying_income_interest_for_life sec_2044 applies sec_2044 to any property if a deduction was allowed with respect to the transfer of such property to the decedent under sec_2056 see 100_tc_407 affd in part on this issue and revd in part 51_f3d_597 5th cir under sec_2056 the relevant questions are whether decedent was entitled to all the income from the property payable at least annually and whether any person had a power to appoint any part of the property to any other person see estate of soberdash v commissioner tcmemo_1997_362 respondent argues that the estate is required to include the value of the assets in the qtip_trust on decedent’s date of death in the value of decedent’s gross_estate because a qtip deduction under sec_2056 was allowed for assets funding a qtip_trust a qtip_election was made decedent had the right to receive income from the trust annually and decedent did not dispose_of her income_interest in the trust before she died the estate argues that the value of the assets funding the qtip_trust should not be included in the value of decedent’s gross_estate because decedent did not receive an interest in the trust or retain it at her death the estate argues that decedent never received income or distributions from the trust was never considered to have an interest in the trust and to the extent she had an interest in the trust effectively refuted it before her death respondent disputes the estate’s contention arguing that there is no evidence that decedent refuted or disposed of her interest in the trust respondent also points to testimony by mr price decedent’s lawyer who testified that decedent never disposed of her interest in the qtip_trust we agree with respondent the fair_market_value of the securities in the qtip_trust must be included in the value of decedent’s gross_estate the trust agreement provided that all income of the trust was to be distributed to decedent at least annually and that income was not to accumulate in the trust mr miller’s estate made a valid qtip_election and mr miller’s estate’s form_706 claimed a dollar_figure marital_deduction under sec_2056 decedent’s form_706 indicated that decedent had been the beneficiary of a distribution for which a sec_2056 election had been made but did not include the value of the assets funding the qtip_trust decedent did not dispose_of her income_interest in the trust before she died 4the estate argues that should we find that decedent was required to include the qtip in her estate and did not dispose_of her income_interest we should take the fair_market_value of those securities into account in the context of sec_2036 when evaluating whether decedent retained sufficient funds after funding mflp although the estate argues that the amounts should not be included in the estate because decedent never needed the income the relevant questions under sec_2056 are whether decedent was entitled to all of the income from the property payable at least annually and whether any person had a power to appoint any part of the property to any other person see estate of soberdash v commissioner supra these requirements were met the need of the surviving_spouse has no bearing on the eligibility for a deduction under sec_2056 or the subsequent inclusion in the surviving spouse’s gross_estate under sec_2044 id as discussed above the qtip_trust assets comprised five merrill lynch bank accounts the parties dispute the fair_market_value of the securities that must be included in the value of decedent’s gross_estate the notice valued the securities on the date of decedent’s death at dollar_figure respondent argues that this is the amount that must be included under sec_2044 respondent does not point to any other evidence in the record supporting this calculation the estate argues that respondent’s calculation is incorrect and values the securities at dollar_figure the estate contends that respondent overstates the value of the securities because respondent counts certain securities in one of the qtip trust’s accounts twice there is no evidence in the record concerning the fair_market_value of the securities on date the date of decedent’s death however the record does contain account statements for the five merrill lynch accounts for the period ending date the date account statements for the accounts at issue stipulated by the parties do not indicate that any securities were counted more than once in determining the value of the account the statement for account no is incomplete however the account statement for account no includes values for both account nos and the account statement for account no values account no at dollar_figure and account no at dollar_figure for a total of dollar_figure the account statement for account no values that account at dollar_figure the account statement for account no values that account at dollar_figure lastly the account statement for account no values that account at dollar_figure these statements value the five accounts at dollar_figure accordingly decedent’s gross_estate is increased by dollar_figure pursuant to sec_2044 5the value of account no dollar_figure in the account statement for account no matches a summary contained in the aforementioned incomplete account statement for account no 6the dollar_figure difference is due to rounding iii decedent’s contributions to mflp lastly we determine whether the cash and securities decedent transferred to mflp in date and date must be included in the value of decedent’s gross_estate under sec_2036 at their fair_market_value or are entitled to a discount decedent’s gross_estate included partnership units in mflp the partnership units were valued at dollar_figure after application of a 35-percent discount respondent does not contest the amount of the discount that the estate claimed on decedent’s estate’s form_706 rather respondent argues that the estate is not entitled to any discount and must include the full value of the transferred assets in the value of the gross_estate the purpose of sec_2036 is to include in a deceased taxpayer’s gross_estate inter_vivos transfers that were testamentary 395_us_316 sec_2036 generally provides that if a decedent made an inter_vivos transfer of property other than a bona_fide sale for adequate_and_full_consideration and retained certain enumerated rights or interests in the property which were not relinquished until death the full value of the transferred property will be included in the value of the decedent’s gross_estate sec_2036 is applicable when three conditions are met the decedent made an inter_vivos transfer of property the decedent’s transfer was not a bona_fide sale for adequate_and_full_consideration and the decedent retained an interest or right enumerated in sec_2036 or or b in the transferred property which she did not relinquish before her death 124_tc_95 the bona_fide sale for adequate_and_full_consideration exception is limited to a transfer of property where the transferor has received benefit in full consideration in a genuine arm’s length transaction 17_tc_495 in estate of bongard v commissioner supra pincite we held that the exception for a bona_fide sale for an adequate_and_full_consideration in money or money’s worth is satisfied in the context of a family limited partnership-- where the record establishes the existence of a legitimate and significant nontax reason for creating the family limited_partnership and the transferors received partnership interests proportionate to the value of the property transferred see eg estate of stone v commissioner t c memo the objective evidence must indicate that the nontax reason was a significant factor that motivated the partnership’s creation a significant purpose must be an actual motivation not a theoretical justification the bona_fide sale exception is not applicable where the facts fail to establish that the transaction was motivated by a legitimate and significant nontax purpose id in estate of bongard v commissioner supra pincite we listed a number of factors that support such a finding including the taxpayer’s standing on both sides of the transaction the taxpayer’s financial dependence on distributions from the partnership the partners’ commingling of partnership funds with their own and the taxpayer’s actual failure to transfer the property to the partnership respondent argues that decedent’s transfer of assets to mflp is not exempt from the application of sec_2036 because the transfer did not constitute a bona_fide sale for adequate_and_full_consideration respondent points to the following factors as evidence that the transfer was not bona_fide mflp’s lack of a functioning business operation the delay in making contributions to mflp after mflp was formed and the partnership_agreement was signed the type of assets transferred decedent’s age that decedent stood on both sides of the transaction decedent’s failure to retain sufficient assets outside of mflp and the stated reason for mflp’s formation the estate argues that decedent’s transfers to mflp were bona_fide sales for adequate_and_full_consideration the estate contends that there were legitimate and substantial nontax business reasons for the creation of mflp including asset protection succession of management centralized_management and continuation of the family’s investment strategy the estate points out that the securities were actually transferred to mflp and never commingled with decedent’s personal assets and partnership formalities were satisfied we will analyze each contribution separately a date contributions we agree with the estate that decedent’s date transfers to mflp satisfy the bona_fide sale for adequate_and_full_consideration exception and are not governed by sec_2036 decedent had legitimate and substantial nontax business reasons for forming mflp and for contributing securities in date see estate of mirowski v commissioner tcmemo_2008_ estate of schutt v commissioner tcmemo_2005_126 decedent established and funded mflp to ensure that her assets continued to be managed according to mr miller’s investment philosophy mr price virgil g and donald all testified credibly about mr miller’s investment strategy mr price specifically testified that mr miller had been charting stocks by hand since the beginning of their business relationship and would often bring detailed records with him when the two met we find credible the witnesses’ testimony that the driving force behind decedent’s desire to form mflp was to continue the management of family assets in accordance with mr miller’s investment strategy mflp did not hold investments passively collecting dividends and interest see estate of gore v commissioner tcmemo_2007_169 estate of rosen v commissioner tcmemo_2006_ virgil g testified that he spent about hours per week managing mflp’s assets and we find his testimony credible before contribution the assets in decedent’s trust accounts were not regularly_traded however virgil g began monitoring and trading the assets regularly once they were contributed to mflp although mflp earned_income monthly from these sources virgil g also evaluated stocks daily see estate of schutt v commissioner supra family limited_partnership had a significant nontax purpose of facilitating the decedent’s buy and hold investment strategy and assuaging his worry that his heirs would sell his investments after his death cf estate of jorgensen v commissioner tcmemo_2009_66 there are no special skills when adhering to a ‘buy and hold’ strategy especially when one pays an investment adviser to recommend what to buy and when to sell virgil g subscribed to a number of trade publications and purchased computer_software to assist in his securities trading and vgm was compensated by mflp for management services mflp involved an active securities trading operation closely aligned with mr miller’s investment strategy decedent wanted her assets to be traded according to her husband’s investment philosophy and set up mflp to do just that virgil g was the only family_member versed in mr miller’s trading philosophy and he was given authority to trade securities on behalf of mflp virgil g also discussed mflp with his siblings and provided financial advice respondent contends that the trades mflp actually made were not sufficient to qualify mflp as a legitimate operation respondent relies on 382_f3d_367 3d cir affg tcmemo_2002_246 in support of this argument and also argues that mflp lacked employees kept no books_or_records and had no bank accounts in its name respondent further contends that the types of assets transferred weigh against a finding of a valid nontax business_purpose for the transfers respondent again points to estate of thompson v commissioner supra and estate of rosen v commissioner supra in support of his contention that there was no benefit to be derived from transfer of the assets to mflp other than favorable estate_tax treatment mflp’s activities need not rise to the level of a business under the federal_income_tax laws in order for the exception under sec_2036 to apply see estate of mirowski v commissioner supra estate of stone v commissioner tcmemo_2003_309 respondent’s argument concerning the types of assets transferred fails for the same reason the nontax purpose behind formation of mflp was to continue mr miller’s investment philosophy and to apply it to family assets this goal could not have been met had decedent not transferred securities to mflp respondent’s reliance on estate of thompson and estate of rosen is misplaced in those cases decedents transferred property that was not actively managed by family limited_partnerships see estate of thompson v commissioner supra pincite the record demonstrates that neither the turner partnership nor the thompson partnership engaged in any valid functioning business_enterprise estate of rosen v commissioner supra for the most part the assets of the lrflp appear not to have been traded by the lrflp which in part explains the minimal capital_gain income and loss reported by the lrflp as stated above mflp was not a passive holder of securities respondent’s contentions concerning decedent’s age are likewise misplaced respondent contends that the transfers were made because decedent and virgil g recognized that decedent’s health was failing respondent argues that decedent and virgil g made these transfers in view of her failing health in order to reduce the value of her taxable_estate we do not agree at the time of the date transfers decedent although dealing with some chronic conditions was generally in good health neither decedent nor her family expected any significant decline in decedent’s health in the near future as stated above decedent’s desire to continue her deceased husband’s investment philosophy is a significant nontax business_purpose although intrafamily transfers are subject_to heightened scrutiny they are not barred see estate of bongard v commissioner t c pincite decedent was able to ensure that her assets would be managed and invested in a manner that decedent both desired and trusted her deceased husband’s investment strategy decedent also retained sufficient assets outside of mflp after the date contributions such that she did not need to rely on distributions from mflp to pay for day-to-day living_expenses respondent’s argument that decedent did not retain sufficient assets after making the transfers fails decedent retained almost dollar_figure million in securities in decedent’s trust’s merrill lynch and fidelity investments accounts and also had access to the securities in the qtip_trust after the date transfers nor do we believe the use of mflp funds to pay decedent’s trust’s margin accounts taints decedent’s transfers this is not an example of partnership funds being used to pay personal expenses of the decedent decedent’s trust purchased stock on margin those stocks were later sold to pay the corresponding margin_account decedent’s transfers to mflp in date satisfy the bona_fide sale exception and are therefore entitled to the claimed discount in valuing decedent’s gross_estate see estate of mirowski v commissioner tcmemo_2008_74 we next analyze the date contributions b date contributions we agree with respondent that decedent did not have legitimate and substantial nontax business reasons for the date transfers the record indicates that the driving force behind the date transfers was the precipitous decline in decedent’s health in the weeks before the transfers the decision to make additional contributions to mflp in date was made shortly after decedent broke her hip see estate of erickson v commissioner tcmemo_2007_107 although decedent was generally in good health before the date transfers this was not the case in date in addition to breaking her hip decedent had just undergone pacemaker implantation surgery further decedent’s rehabilitation was not progressing and she was forced to return to the hospital with congestive heart failure the witnesses’ testimony that decedent’s family hoped for her recovery is credible but her health was in decline given the lapse in time between the date contributions and the date contributions the decline in her health and the decision to reduce her taxable_estate were clearly the driving forces behind virgil g ’s decision to make additional contributions to mflp the estate’s argument that decedent contributed the remainder of her assets to mflp in date so that they were managed in accordance with mr miller’s investment strategy is undercut by the fact that decedent had the option of contributing these securities to mflp year earlier had decedent wanted all of her assets managed by virgil g in accordance with mr miller’s investment strategy there would have been no need to wait until the last weeks of her life to make additional transfers to mflp the date contributions were driven by virgil g ’s desire to reduce the value of decedent’s taxable_estate accordingly there was no significant nontax reason for the transfer and the transfer does not qualify as a bona_fide sale for adequate_and_full_consideration see estate of erickson v commissioner supra it was only after mrs erickson had been admitted to the hospital with pneumonia two days before she died that the partners finally completed their transfers estate of rosen v commissioner tcmemo_2006_115 the fact that decedent wa sec_88 years old and in failing health strongly supports our finding that the transfer of the assets was purely for the purpose of avoiding federal estate_and_gift_taxes because we find that decedent did not have a significant nontax purpose in making the date transfers we must determine whether decedent retained the possession or enjoyment of or the right to the income from the property transferred to mflp in date sec_2036 it is clear that when the decision was made to further fund mflp in date virgil g as trustee of decedent’s trust and as general_partner of mflp knew that mflp funds would be needed to pay decedent’s estate_tax liabilities see estate of rector v commissioner tcmemo_2007_367 the date transfers were driven by virgil g ’s desire to decrease the value of decedent’s taxable_estate after this contribution decedent did not retain sufficient assets to satisfy her estate_tax liabilities see estate of erickson v commissioner supra estate of rosen v commissioner supra although the estate argues that the distribution to decedent’s trust in was simply a pro_rata distribution to mflp’s partners the funds were used to satisfy decedent’s estate’s tax_liability p art of the ‘possession or enjoyment’ of one’s assets is the assurance that they will be available to pay various debts and expenses upon one’s death 417_f3d_468 5th cir affg tcmemo_2003_145 that the remaining partners of mflp received de_minimis amounts as part of the distribution serves to highlight the fact that a large amount of mflp funds was needed to satisfy decedent’s liabilities where an individual conveys all or nearly all of his or her assets to a_trust or partnership estate of rosen v commissioner supra the likelihood that the individual will have access to the assets is the greatest id virgil g ’s use of funds distributed by mflp to pay decedent’s estate_tax liability shows that the final contributions to mflp completely depleted decedent’s resources see strangi v commissioner supra pincite estate of rector v commissioner supra estate of rosen v commissioner supra the estate’s contention that virgil g would not distribute funds to decedent because to do so would violate his fiduciary duties and would be at odds with the stated goals of mflp is not credible it is inconceivable that had decedent recovered and faced for example increased day-to-day living_expenses or catastrophic medical costs virgil g as general_partner of mflp would not have provided her with access to the securities used to fund mflp we conclude that at the time of the date transfer to mflp decedent retained the economic benefit of the securities transferred see estate of jorgensen v commissioner tcmemo_2009_66 estate of rector v commissioner supra accordingly the securities transferred are not entitled to the claimed discount and must be included in the value of decedent’s gross_estate at their fair_market_value 7for purposes of valuing the securities transferred from decedent’s trust’s fidelity investments account to mflp’s fidelity investments account in date we find virgil g ’s explanation for the discrepancy between the may and date account statements credible accordingly those transfers will be valued according to the date statement which shows the continued iv conclusion decedent’s estate is increased by the amounts used to fund the qtip_trust decedent’s estate is entitled to the claimed discount for the securities transferred to mflp in date decedent’s estate is not entitled to the claimed discount for the securities transferred to mflp in date the parties’ agreement as to taxes and any deduction for legal fees will be dealt with in the rule computation accordingly decision will be entered under rule continued transfers being made as of date
